DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 9 August 2022.
Claims 1-8 are presented for examination.
Claims 1-5 are amended.
Claim 8 is added.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Priority date of November 12, 2012 is given. 

Response to Argument
Applicant’s arguments filed in the amendment filed on 9 August 2022, have been fully considered but they are not deemed persuasive:
Regarding to 101 rejection, applicant argued that “In Applicant’s effort to efficiently advance the prosecution, claim 1 is amended to recite hardware to implement the claimed invention. Therefore, claim 1 and its dependent claims should no longer be interpreted as mental process. In addition, as discussed in Applicant’s response filed on November 20, 2018, according to the present application, the invention makes it possible to execute a very reliable comparison algorithm that is relatively slow, or else an algorithm that is faster but less reliable. The comparison algorithm may be selected on a criterion relating to the quality of the biometric data for each reference person, thus making it possible to accelerate identification by applying a fast algorithm for comparing biometric data of one type, when the comparison of biometric data of some other type has the reputation of providing results that are satisfactory. The claimed inventions is integrated into a practical application of the subject identification using biometric data, and such selection of the different algorithms for flexible identification amounts to significantly more than the abstract idea.”
Examiner respectfully disagrees.
Although, the claim recites element like “biometric,” “algorithm” and applying a fast algorithm to compare biometric data of subject person and reference person, the claimed elements (or computer components) are recited at a high level of generality that does not excluding the possibility that algorithm and compare biometric data of subject person and reference person with the algorithm cannot practically be performed in the human mind.
Examiner reviewed specification which does not explicitly what algorithms are, and further, nowhere disclose how quality of biometric data is determined.
Therefore, it could be a security personal reviews the stored biometric data of reference people, to see if the qualities of the faces are clear. If the quality of a reference person’s face is clear, then, when the subject person stands in from of security camera, the security personal can just compare general shape of the face and hair style (e.g. algorithm 1, taking security personal shorter time to compare). However, if the stored biometric data of the reference person has low quality, then, security personal will compare the general shape of the face and hair style with additional comparisons on the shape of the eyes, skin color, distance between eyes, nose and mouth (e.g. algorithm 2, taking security personal longer time to compare). Then, claiming using computer, is merely either “Performing a mental process on a generic computer” or “Using a computer as a tool to perform a mental process”
MPEP 2106.04(a)(2)(III)(A) A Claim With Limitation(s) That Cannot Practically be Performed in the Human Mind Does Not Recite a Mental Process, recites an example, “a claim to a method for rendering a halftone image of a digital image by comparing, pixel by pixel, the digital image against a blue noise mask, where the method required the manipulation of computer data structures (e.g., the pixels of a digital image and a two-dimensional array known as a mask) and the output of a modified computer data structure (a halftoned digital image), Research Corp. Techs…” which is related to comparing between images and does not recite a mental process.
Examiner suggested to amend claim with details on algorithm, therefore, it cannot practically be performed in human mind.

Regarding to 103 rejection, applicant argued that “In an embodiment, “Next, the input biometric data quality of the user ID transmitted from the client terminal 1 is used so as to extract the registration target biometric data quality of the corresponding user ID from the user management table 20” (§ [0095] and step STP3 on figure 15) and “Next, a combination of the input biometric data quality transmitted from the client terminal 1 and the registration target biometric data quality extracted in the above process is used so as to estimate the check process algorithm” (§ [0096] and step STP4 on figure 15).
It derives that “the biometric data of the reference person” in claim 1 cannot be interpreted as “the registration target biometric data” as the latter is data of the subject person.
It further derives that “the quality level of the biometric data of the reference person”
cannot be interpreted as “the registration target biometric data quality” as the latter related to data of the subject person.”
Examiner respectfully disagrees.
Takagi, paragraphs [0095]-[0096], disclose a registration process, when biometric data of a reference person is first inputted in as “input biometric data” of reference person who is registering himself.
see Takagi, Paragraph [0010] “…Authentication processes are performed by comparing registration data that has been registered in advance and input authentication data.”
WHERE “the reference person” is broadly interpreted as the person as the owner of “registration data that has been registered in advance” or “registration target biometric data” as in paragraphs [0095]-[0096],
WHERE “the current biometric data of the subject person” is broadly interpreted as the person’s own “input authentication data” or “input biometric data” as in paragraphs [0095]-[0096]
WHERE “the biometric data the reference person” is broadly interpreted as “registration data that has been registered in advance” or “registration target biometric data” as in paragraphs [0095]-[0096],
WHERE “the current biometric data of the subject person” is broadly interpreted as the person’s “input authentication data” or “input biometric data” as in paragraphs [0095]-[0096].
WHERE “the quality level of the biometric data of the reference person” is broadly interpreted as “registration target biometric data quality” as in paragraphs [0095]-[0096],
WHERE “the quality level of the current biometric data of the subject person” is broadly interpreted as the person’s “the input biometric data quality” as in paragraphs [0095]-[0096].

Applicant argued that “In other words, Takagi teaches performing “minutiae matching” or “minutiae matching + patter matching” when comparing a current biometric data of a subject person with a previously registered biometric data of the subject person. In other words, Takagi teaches the selection of an algorithm which applies to the biometric data being verified — the algorithm in Takagi is selected for the subject person not for each reference person.”
Examiner respectfully disagrees.
a) The argument is unclear to the examiner. 
Claim 1 recites “for each reference person, comparing, by the computer, the current biometric data of the subject person with the biometric data of the reference person by using the selected one of the first algorithm and the second algorithm corresponding to the reference person;”
However, when the current biometric data of the subject person and biometric data of “reference person” are matched with each other, then, the “reference person” must also be the same “subject person with a previously registered biometric data of the subject person.”
Therefore, the claimed invention is no difference than Takagi as applicant argued in the argument.
b) The claim language merely recites “reference person.” The claim language does not explicitly disclose the difference between “reference person” and “subject person.”
The only difference between “reference person” and “subject person” is biometric data of “reference person” is stored in the advance before authentication processes, while biometric of “the subject person” is currently inputted. 
Therefore, the claimed invention is also claiming authentication processes which comparing a current biometric data of a “subject person” with a previously registered biometric data of the “subject person” and other “registered subject person,” where registered and stored biometric data of people are referring to “reference person.”
	At authentication processes, even when currently inputted biometric data is from the same registered reference person, this person is referred as “the subject person” which is different from the “the reference person.”
c) The claim is claiming a process of comparing/matching biometric data of reference person and currently input biometric data of subject person.
see Takagi, Paragraph [0010] “…Authentication processes are performed by comparing registration data that has been registered in advance and input authentication data.”
Although, the person who “a previously registered biometric data of the subject person” may be the same subject person who is currently inputting his biometric data for authentication processes.
However, before the authentication processes, system will not know. This person may be or may not be the “person” who previously registered biometric data in advance.
Further, there are multiple “subject person” who previously registered biometric data¸ so if the system is comparing a current biometric data of a subject person A with a previously registered biometric data of subject person B, then “subject person B” does not equal to “subject person A.” Therefore, “subject person B” is only “reference person” of the “subject person A.”

Applicant argued that “Finally, Takagi has the same deficiencies as Yamada quoted in the Patent Board Decision:
“That is, an algorithm is selected for each reference person in the claimed method, and the algorithm for each reference person is used to compare biometric data of the subject person with biometric data for the reference person. The Examiner’s findings fail to show that Yamada’s selection of an algorithm for a subject person teaches or suggests selecting an algorithm for each reference person and applying the selection for each reference person in the manner of recitations [4] and [7]. Moreover, although the Examiner cites to Chan’s matching processes to teach recitation [7] [...], the Examiner’s findings do not show that Chan, even in combination with Yamada or Mansfield, teaches or suggests using an algorithm selected for a reference person in the manner of recitation [7]. In particular, Chan does not select between algorithms, but instead combines them to give a fused score. Chen Jf 4, 14.” (Decision On Appeal, page 7, line 24-page 8, line 11)
The claimed invention is therefore non-obvious over Chan in view of Takagi for substantially the same reasons the Patent Board reversed.”
Examiner respectfully disagrees.
see Takagi, Paragraph [0048], “FIG. 6 illustrates a configuration of the user management table 20, and this configuration has storage areas for user IDs, biometric authentication types, and registration target biometric data quality. The quality of fingerprint data of each user is stored as registration target biometric data quality because fingerprint data is used as biometric authentication in this example. Note that this registration target biometric data quality is data obtained from users beforehand…”
see Takagi, Paragraph [0053], “Also, FIG. 10 illustrates a configuration of an authentication log 21, and includes storage areas for user ID, IP address of client terminal, biometric authentication type, input biometric data quality, registration target biometric data quality, check score, check process amount, check algorithm, check process time…” which clearly show “an algorithm is selected for each reference person.”
Although “an algorithm is selected for each reference person” is performed at authentication processes, which may not be happening to every each of the reference people at the same time, after every each one of the reference users went through the authentication processes, then, “an algorithm is selected for each reference person (in database)” is performed and completed.
However, “any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (see MPEP 2144.04(IV)(C), “C. Changes in Sequence of Adding Ingredients”  “…In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
For completeness, the claim recites “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. (See MPEP 2111.03, “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”) Therefore, although the claim is recites using the quality of the biometric of reference person to select an algorithm, it does not limit ONLY USING “the quality of the biometric of reference person” to select an algorithm.
If the claim recites “consisting of,” then it means only using the quality of the biometric of reference person to select an algorithm.
Examiner suggests applicant to at least further clarify the claim language.
But, the elimination of a step or an element (e.g. not using the quality of the biometric data of subject person is an element to select the algorithm) is obvious (see MPEP 2144.04 (II))
 For the above reasons, the rejections are maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “storing the selected one of the first algorithm and the second algorithm in the database in correspondence to the biometric data of the reference person;”
	However, examiner could not find support for the above newly added claim limitations.
	For example, nowhere in the specification explicitly disclose the limitations “for the each reference person, a quality level of the biometric data of the reference person” and selecting, by the computer, one of a first algorithm and a second algorithm based on the result of comparing the quality level of the biometric data of the reference person with the threshold…” are performed before the comparing the biometric data of the subject person and the biometric data of the reference person. 
Further, nowhere in the specification explicitly disclose “storing the selected one of the first algorithm and the second algorithm in the database in correspondence to the biometric data of the reference person.” Additionally, and more importantly, it is performed before the comparing the biometric data of the subject person and the biometric data of the reference person.
For claim 2, The method according to claim 1, wherein, for each reference person, the quality level of the biometric data of the reference person is a uniqueness of said biometric data within the database,” which further defining “quality level…is a uniqueness of said biometric data within the database.” however, examiner could not find support in the specification.
Specification, page 6, merely recites, “The first criterion associated with each reference person is a quality level 14B, 15B, 15B for the biometric data 14, 15, 16 relating to any one characteristic, thereby making it possible to evaluate the uniqueness of the reference person concerning this characteristic relative to the remainder of the database 3.” 
In order words, “quality level…making it possible to evaluate the uniqueness of the reference person.” 
Using “quality level” as a factor to calculate “uniqueness” is different than claiming “quality level” itself is the “a uniqueness of said biometric data within the database.”
Claims 3-7 are also rejected based on their dependency of their respective independent Claim 1.
Claim 8 recites, “determining, for each reference person, a uniqueness of the first biometric data of the reference person within the database and a uniqueness of the second biometric data of the reference person within the database; 
for each reference person: 
comparing the uniqueness of the first biometric data of the reference person with a first threshold; 
comparing the uniqueness of the second biometric data of the reference person with a second threshold; 
selecting, by the computer, for the first physical characteristic, one of a first algorithm and a second algorithm based on the result of comparing the uniqueness of the second biometric data of the reference person with the second threshold, the second algorithm requiring longer execution time but providing a more reliable result than the first algorithm, the first algorithm being selected if the uniqueness of the second biometric data of the reference person is higher than the second threshold, the second algorithm being selected if the uniqueness of the second biometric data of the reference person is lower than the second threshold; 
selecting, by the computer, for the second physical characteristic, one of a third algorithm and a fourth algorithm based on the result of comparing the uniqueness of the first biometric data of the reference person with the first threshold, the fourth algorithm requiring longer execution time but providing a more reliable result than the third algorithm, the third algorithm being selected if the uniqueness of the first biometric data of the reference person is higher than the first threshold, the fourth algorithm being selected if the uniqueness of the first biometric data of the reference person is lower than the first threshold; 
storing the selected one of the first algorithm and the second algorithm for the first physical characteristic and one of the third algorithm and the fourth algorithm for the second physical characteristic in the database in correspondence to the biometric data of the reference person; 
obtaining current biometric data of the first physical characteristic and of the second physical characteristic of the subject person by using second acquisition means comprising at least a sensor and an analog to digital converter; 
for each reference person, comparing, by the computer, the current biometric data of the first physical characteristic of the subject person with the first biometric data of the reference person by using the selected one of the first algorithm and the second algorithm and generating a result of the comparison of the current biometric data of the first physical characteristic of the subject person and the first biometric data of the reference person; and
for each reference person, comparing, by the computer, the current biometric data of the second physical characteristic of the subject person with the second biometric data of the reference person by using the selected one of the third algorithm and the fourth algorithm and generating a result of the comparison of the current biometric data of the second physical characteristic of the subject person and the second biometric data of the reference person.”
Nowhere in the specification explicitly disclose using “uniqueness” as a factor to choose an algorithm from two algorithms.
Specification, page 6, merely recites, “The first criterion associated with each reference person is a quality level 14B, 15B, 15B for the biometric data 14, 15, 16 relating to any one characteristic, thereby making it possible to evaluate the uniqueness of the reference person concerning this characteristic relative to the remainder of the database 3.” 
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1, recites “1. A method of identifying a subject person, comprising:
for each reference person of a plurality of reference persons, capturing an image of biometric data of the each reference person by first acquisition means, and recording in advance, in a database, biometric data of the each of reference person;
determining, for the each reference person, a quality level of the biometric data of the reference person;
for each reference person:
comparing the quality level of the biometric data of the reference person with a threshold;
selecting, by the computer, one of a first algorithm and a second algorithm based on the result of comparing the quality level of the biometric data of the reference person with the threshold, the second algorithm requiring longer execution time but providing a more reliable result than the first algorithm, the first algorithm being selected if the quality level of the biometric data of the reference person is higher than the threshold, the second algorithm being selected if the quality level of the biometric data of the reference person is lower than the threshold;
storing the selected one of the first algorithm and the second algorithm in the database in correspondence to the biometric data of the reference person;
obtaining current biometric data of the subject person by using second acquisition means comprising at least a sensor and an analog to digital converter;
for each reference person, comparing, by the computer, the current biometric data of the subject person with the biometric data of the reference person by using the selected one of the first algorithm and the second algorithm corresponding to the reference person; and
generating a result of the comparison of the current biometric data of the subject person and the biometric data of the reference person.”
(Step 1) the claim recites “A method of identifying a subject person, comprising …” as drafted, the claimed method is a process, which is a statutory category of invention.
(Step 2A-Prong One) The limitations of “determining, for the each reference person, a quality level of the biometric data of the reference person,” “comparing the quality level of the biometric data of the reference person with a threshold” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “…determining…” in the context of this claim encompasses the user manually determining, for the each reference person, a quality level of the biometric data of the reference person and comparing the quality level of the biometric data of the reference person with a threshold in his mind (i.e. the step could be done by a person based on an observation, evaluation or judgement).
Similarly, the limitation of “selecting, by the computer, one of a first algorithm and a second algorithm based on the result of comparing the quality level of the biometric data of the reference person with the threshold, the second algorithm requiring longer execution time but providing a more reliable result than the first algorithm, the first algorithm being selected if the quality level of the biometric data of the reference person is higher than the threshold, the second algorithm being selected if the quality level of the biometric data of the reference person is lower than the threshold” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind (i.e. the “selecting” step is based on a “comparison,” which provides evidence that the “selecting” step could be done by a person, because “comparison” is based on an observation, evaluation or judgement).
Further, the limitation of “for each reference person, comparing, by the computer, the current biometric data of the subject person with the biometric data of the reference person by using the selected one of the first algorithm and the second algorithm corresponding to the reference person” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer” language, “comparing” in the context of this claim encompasses the user manually for each reference person, comparing, by the computer, the current biometric data of the subject person with the biometric data of the reference person by using the selected one of the first algorithm and the second algorithm corresponding to the reference person in his mind (i.e. the “comparison” step could be done by a person based on his observation, evaluation or judgement).
If these claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – “for each reference person of a plurality of reference persons, capturing an image of biometric data of the each reference person by first acquisition means, and recording in advance, in a database, biometric data of the each of reference person,” “obtaining current biometric data of the type of the subject person by using acquisition means comprising at least a sensor and an analog to digital converter” and “storing the selected one of the first algorithm and the second algorithm in the database in correspondence to the biometric data of the reference person”which is Mere Data Gathering and is a form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,” “v. Consulting and updating an activity log, Ultramercial”).
Further, the claim recites additional element – “generating a result of the comparison of the biometric data of the type of the subject person and the biometric data of the type of the reference person” which is post-solution activities, which is Selecting a particular data source or type of data to be manipulated and is a form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A.”).
Additionally, the claim recites additional elements – “for each reference person of a plurality of reference persons, capturing an image of biometric data of the each reference person by first acquisition means, and recording in advance, in a database, biometric data of the each of reference person,” “storing the selected one of the first algorithm and the second algorithm in the database in correspondence to the biometric data of the reference person;” “obtaining current biometric data of the subject person by using second acquisition means comprising at least a sensor and an analog to digital converter” and “…generating a result of the comparison of the biometric data of the type of the subject person and the biometric data of the type of the reference person,” are post-solution activity, where merely describes how to generally “apply” the concept of generating/displaying results in a computer environment (MPEP: 2106.05(f)(2), “Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more…TLI Communications provides an example of a claim invoking computers and other machinery merely as a tool to perform an existing process. The court stated that the claims describe steps of recording…digital images, and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner” And 2106.05(f)(3) “The particularity or generality of the application of the judicial exception. A claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. For instance, a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception. See Internet Patents Corporation v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (The recitation of maintaining the state of data in an online form without restriction on how the state is maintained and with no description of the mechanism for maintaining the state describes "the effect or result dissociated from any method by which maintaining the state is accomplished" and does not provide a meaningful limitation because it merely states that the abstract idea should be applied to achieve a desired result).”), which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing generating/displaying results process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Further, the claim recites additional elements – using “database” and “computer” to perform the “recording,” “determining,” “obtaining,” “selecting,” “storing,” “comparing” and “generating” steps. The “database” and “computer” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “database” and “computer” to perform “recording,” “determining,” “obtaining,” “selecting,” “selecting,” “comparing” and “generating” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The “…capturing…recording,” “obtaining” and “storing” limitations are not sufficient to amount to significantly more than the judicial exception because “…capturing…recording,” “obtaining” and “storing” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,” “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).” “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc” and “v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank.”
The “generating” limitation is not sufficient to amount to significantly more than the judicial exception because “generating” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “ii. Detecting DNA or enzymes in a sample, Sequenom.” “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs.” And “vi. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am.”
Additionally, the claim recites additional elements – “for each reference person of a plurality of reference persons, capturing an image of biometric data of the each reference person by first acquisition means, and recording in advance, in a database, biometric data of the each of reference person,” “storing the selected one of the first algorithm and the second algorithm in the database in correspondence to the biometric data of the reference person;” “obtaining current biometric data of the subject person by using second acquisition means comprising at least a sensor and an analog to digital converter” and “…generating a result of the comparison of the biometric data of the type of the subject person and the biometric data of the type of the reference person,” are post-solution activity, where merely describes how to generally “apply” the concept of generating/displaying results in a computer environment (MPEP: 2106.05(f)(2), “Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more…TLI Communications provides an example of a claim invoking computers and other machinery merely as a tool to perform an existing process. The court stated that the claims describe steps of recording…digital images, and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner” And 2106.05(f)(3) “The particularity or generality of the application of the judicial exception. A claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. For instance, a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception. See Internet Patents Corporation v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (The recitation of maintaining the state of data in an online form without restriction on how the state is maintained and with no description of the mechanism for maintaining the state describes "the effect or result dissociated from any method by which maintaining the state is accomplished" and does not provide a meaningful limitation because it merely states that the abstract idea should be applied to achieve a desired result).”), which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing generating/displaying results process. Simply implementing the abstract idea on a generic computer does not provide significantly more.
Thus, these limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.

For claim 2, which discloses “wherein, for each reference person, the quality level of the biometric data of the reference person is a uniqueness of said biometric data within the database” which is merely data (e.g. contents) or meaning of date (e.g. the quality level …is a uniqueness), which does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).
For the above reason, the limitation does not change the result of the analysis from the independent claim 1. Therefore, claim 2 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

For claim 3, which discloses “The method according to claim 1, wherein two biometric data comparisons are performed on biometric data of different types.” 
(Note: “performed on biometric data of different types” is merely data (e.g. contents) or types of date, which does not meet any of the categories (MPEP: 2106.03, “Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product).”).
(Step 2A-Prong One) The limitation of “wherein two biometric data comparisons are performed on biometric data of different types,” as drafted, is a process, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “…comparisons …” in the context of this claim encompasses a person manually determines, wherein two biometric data comparisons are performed on biometric data of different types in his mind (i.e. the step could be done by a person based on an observation, evaluation or judgement).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 1 analysis.  

For claim 4, which discloses “The method according to claim 3, wherein the first or second algorithm is selected for comparing biometric data of a certain type as a function of the comparison with a quality level threshold allocated to biometric data of another type.”
(Step 2A-Prong One) The limitation of “wherein the first or second algorithm is selected for comparing biometric data of a certain type as a function of the comparison with a quality level threshold allocated to biometric data of another type,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “…selected for comparing…comparison…” in the context of this claim encompasses the user manually dynamically performs “…selected for comparing…comparison…” in his mind (i.e. the “selected for comparing…comparison” step could be done by a person, because “selected for comparing…comparison” is based on an observation, evaluation or judgement).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 1 analysis.  

For claim 5, which discloses “The method according to claim 1, wherein the quality level of the biometric data of one of the reference people and/or the threshold can be modified dynamically.”
(Step 2A-Prong One) The limitation of “the quality level of the biometric data of one of the reference people and/or the threshold can be modified dynamically,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “…modified…” in the context of this claim encompasses a person manually performs “the quality level allocated to at least one type of biometric data of one of the reference people and/or the predetermined threshold can be modified dynamically” in his mind (i.e. a person could dynamically modify the quality level in his mind based on an observation, evaluation or judgement).
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 1 analysis.  

For claim 6, which discloses “The method according to claim 1, wherein, for each reference person, the quality level depends on the reference person and on the subject person.”
(Step 2A-Prong One) The limitation of “wherein, for each reference person, the quality level depends on the reference person and on the subject person,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, the user manually determines wherein, for each reference person, the quality level depends on the reference person and on the subject person in his mind (i.e. the step could be done by a person based on an observation, evaluation or judgement).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 1 analysis.  

For claim 7, which discloses “The method according to claim 6, wherein, for each reference person, the quality level depends on a geographical distance between the enrollment locations for the biometric data of the subject person and for the biometric data of the reference person.”
(Step 2A-Prong One) The limitation of “wherein, for each reference person, the quality level depends on a geographical distance between the enrollment locations for the biometric data of the subject person and for the biometric data of the reference person,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. For example, the user manually determines wherein, for each reference person, the quality level depends on a geographical distance between the enrollment locations for the biometric data of the subject person and for the biometric data of the reference person in his mind (i.e. the step could be done by a person based on an observation, evaluation or judgement).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) and (Step 2B) 
No additional elements are provided in the claim, therefore there is still no practical application and the claim does not provide significantly more as per claim 1 analysis.  

Claim 8, recites “A method of identifying a subject person, comprising: 
for each reference person of a plurality of reference persons, capturing an image of first biometric data of a first physical characteristic of the reference person and second biometric data of a second physical characteristic of the reference person by first acquisition means, and recording in advance, in a database, the first biometric data and the second biometric data; 
determining, for each reference person, a uniqueness of the first biometric data of the reference person within the database and a uniqueness of the second biometric data of the reference person within the database; 
for each reference person: 
comparing the uniqueness of the first biometric data of the reference person with a first threshold; 
comparing the uniqueness of the second biometric data of the reference person with a second threshold; 
selecting, by the computer, for the first physical characteristic, one of a first algorithm and a second algorithm based on the result of comparing the uniqueness of the second biometric data of the reference person with the second threshold, the second algorithm requiring longer execution time but providing a more reliable result than the first algorithm, the first algorithm being selected if the uniqueness of the second biometric data of the reference person is higher than the second threshold, the second algorithm being selected if the uniqueness of the second biometric data of the reference person is lower than the second threshold; 
selecting, by the computer, for the second physical characteristic, one of a third algorithm and a fourth algorithm based on the result of comparing the uniqueness of the first biometric data of the reference person with the first threshold, the fourth algorithm requiring longer execution time but providing a more reliable result than the third algorithm, the third algorithm being selected if the uniqueness of the first biometric data of the reference person is higher than the first threshold, the fourth algorithm being selected if the uniqueness of the first biometric data of the reference person is lower than the first threshold; 
storing the selected one of the first algorithm and the second algorithm for the first physical characteristic and one of the third algorithm and the fourth algorithm for the second physical characteristic in the database in correspondence to the biometric data of the reference person; 
obtaining current biometric data of the first physical characteristic and of the second physical characteristic of the subject person by using second acquisition means comprising at least a sensor and an analog to digital converter; 
for each reference person, comparing, by the computer, the current biometric data of the first physical characteristic of the subject person with the first biometric data of the reference person by using the selected one of the first algorithm and the second algorithm and generating a result of the comparison of the current biometric data of the first physical characteristic of the subject person and the first biometric data of the reference person; and
for each reference person, comparing, by the computer, the current biometric data of the second physical characteristic of the subject person with the second biometric data of the reference person by using the selected one of the third algorithm and the fourth algorithm and generating a result of the comparison of the current biometric data of the second physical characteristic of the subject person and the second biometric data of the reference person.”
(Step 1) the claim recites “A method of identifying a subject person, comprising …” as drafted, the claimed method is a process, which is a statutory category of invention.
(Step 2A-Prong One) The limitations of 
“determining, for each reference person, a uniqueness of the first biometric data of the reference person within the database and a uniqueness of the second biometric data of the reference person within the database; 
for each reference person: 
comparing the uniqueness of the first biometric data of the reference person with a first threshold; 
comparing the uniqueness of the second biometric data of the reference person with a second threshold; 
selecting, by the computer, for the first physical characteristic, one of a first algorithm and a second algorithm based on the result of comparing the uniqueness of the second biometric data of the reference person with the second threshold, the second algorithm requiring longer execution time but providing a more reliable result than the first algorithm, the first algorithm being selected if the uniqueness of the second biometric data of the reference person is higher than the second threshold, the second algorithm being selected if the uniqueness of the second biometric data of the reference person is lower than the second threshold; 
selecting, by the computer, for the second physical characteristic, one of a third algorithm and a fourth algorithm based on the result of comparing the uniqueness of the first biometric data of the reference person with the first threshold, the fourth algorithm requiring longer execution time but providing a more reliable result than the third algorithm, the third algorithm being selected if the uniqueness of the first biometric data of the reference person is higher than the first threshold, the fourth algorithm being selected if the uniqueness of the first biometric data of the reference person is lower than the first threshold; 
for each reference person, comparing, by the computer, the current biometric data of the first physical characteristic of the subject person with the first biometric data of the reference person by using the selected one of the first algorithm and the second algorithm and generating a result of the comparison of the current biometric data of the first physical characteristic of the subject person and the first biometric data of the reference person; and
for each reference person, comparing, by the computer, the current biometric data of the second physical characteristic of the subject person with the second biometric data of the reference person by using the selected one of the third algorithm and the fourth algorithm and generating a result of the comparison of the current biometric data of the second physical characteristic of the subject person and the second biometric data of the reference person.” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer” language, “determining,” “comparing,” “comparing,” “selecting,” “selecting,” “comparing,” “comparing” in the context of this claim encompasses the user manually determining, for each reference person, a uniqueness of the first biometric data of the reference person within the database and a uniqueness of the second biometric data of the reference person within the database; 
for each reference person: comparing the uniqueness of the first biometric data of the reference person with a first threshold; 
comparing the uniqueness of the second biometric data of the reference person with a second threshold; 
selecting, for the first physical characteristic, one of a first algorithm and a second algorithm based on the result of comparing the uniqueness of the second biometric data of the reference person with the second threshold, the second algorithm requiring longer execution time but providing a more reliable result than the first algorithm, the first algorithm being selected if the uniqueness of the second biometric data of the reference person is higher than the second threshold, the second algorithm being selected if the uniqueness of the second biometric data of the reference person is lower than the second threshold; 
selecting, for the second physical characteristic, one of a third algorithm and a fourth algorithm based on the result of comparing the uniqueness of the first biometric data of the reference person with the first threshold, the fourth algorithm requiring longer execution time but providing a more reliable result than the third algorithm, the third algorithm being selected if the uniqueness of the first biometric data of the reference person is higher than the first threshold, the fourth algorithm being selected if the uniqueness of the first biometric data of the reference person is lower than the first threshold; 
for each reference person, comparing, the current biometric data of the first physical characteristic of the subject person with the first biometric data of the reference person by using the selected one of the first algorithm and the second algorithm and generating a result of the comparison of the current biometric data of the first physical characteristic of the subject person and the first biometric data of the reference person; and
for each reference person, comparing, the current biometric data of the second physical characteristic of the subject person with the second biometric data of the reference person by using the selected one of the third algorithm and the fourth algorithm and generating a result of the comparison of the current biometric data of the second physical characteristic of the subject person and the second biometric data of the reference person in his mind (i.e. the step could be done by a person based on an observation, evaluation or judgement).
If these claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – “for each reference person of a plurality of reference persons, capturing an image of first biometric data of a first physical characteristic of the reference person and second biometric data of a second physical characteristic of the reference person by first acquisition means, and recording in advance, in a database, the first biometric data and the second biometric data,” “storing the selected one of the first algorithm and the second algorithm for the first physical characteristic and one of the third algorithm and the fourth algorithm for the second physical characteristic in the database in correspondence to the biometric data of the reference person” and “obtaining current biometric data of the first physical characteristic and of the second physical characteristic of the subject person by using second acquisition means comprising at least a sensor and an analog to digital converter” which are Mere Data Gathering and is a form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,” “v. Consulting and updating an activity log, Ultramercial”).
Additionally, the claim recites additional elements – “…for each reference person of a plurality of reference persons, capturing an image of first biometric data of a first physical characteristic of the reference person and second biometric data of a second physical characteristic of the reference person by first acquisition means, and recording in advance, in a database, the first biometric data and the second biometric data;” “storing the selected one of the first algorithm and the second algorithm for the first physical characteristic and one of the third algorithm and the fourth algorithm for the second physical characteristic in the database in correspondence to the biometric data of the reference person;” and “obtaining current biometric data of the first physical characteristic and of the second physical characteristic of the subject person by using second acquisition means comprising at least a sensor and an analog to digital converter” are post-solution activity, where merely describes how to generally “apply” the concept of generating/displaying results in a computer environment (MPEP: 2106.05(f)(2), “Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more…TLI Communications provides an example of a claim invoking computers and other machinery merely as a tool to perform an existing process. The court stated that the claims describe steps of recording…digital images, and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner” And 2106.05(f)(3) “The particularity or generality of the application of the judicial exception. A claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. For instance, a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception. See Internet Patents Corporation v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (The recitation of maintaining the state of data in an online form without restriction on how the state is maintained and with no description of the mechanism for maintaining the state describes "the effect or result dissociated from any method by which maintaining the state is accomplished" and does not provide a meaningful limitation because it merely states that the abstract idea should be applied to achieve a desired result).”), which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing generating/displaying results process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “database” and “computer” to perform “recording,” “determining,” “obtaining,” “selecting,” “selecting,” “comparing” and “generating” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The “…capturing…recording,” “storing” and “obtaining” limitations are not sufficient to amount to significantly more than the judicial exception because “…capturing…recording,” “storing” and “obtaining” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,” “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).” “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc” and “v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank.”
Additionally, the claim recites additional elements – 
“for each reference person of a plurality of reference persons, capturing an image of first biometric data of a first physical characteristic of the reference person and second biometric data of a second physical characteristic of the reference person by first acquisition means, and recording in advance, in a database, the first biometric data and the second biometric data;” 
“storing the selected one of the first algorithm and the second algorithm for the first physical characteristic and one of the third algorithm and the fourth algorithm for the second physical characteristic in the database in correspondence to the biometric data of the reference person;” and 
“obtaining current biometric data of the first physical characteristic and of the second physical characteristic of the subject person by using second acquisition means comprising at least a sensor and an analog to digital converter;” are post-solution activity, where merely describes how to generally “apply” the concept of generating/displaying results in a computer environment (MPEP: 2106.05(f)(2), “Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more…TLI Communications provides an example of a claim invoking computers and other machinery merely as a tool to perform an existing process. The court stated that the claims describe steps of recording…digital images, and found them to be directed to the abstract idea of classifying and storing digital images in an organized manner” And 2106.05(f)(3) “The particularity or generality of the application of the judicial exception. A claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. For instance, a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception. See Internet Patents Corporation v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (The recitation of maintaining the state of data in an online form without restriction on how the state is maintained and with no description of the mechanism for maintaining the state describes "the effect or result dissociated from any method by which maintaining the state is accomplished" and does not provide a meaningful limitation because it merely states that the abstract idea should be applied to achieve a desired result).”), which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing generating/displaying results process. Simply implementing the abstract idea on a generic computer does not provide significantly more.
Thus, these limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan et al. (U.S. Pub. No.: US 20060171571, hereinafter Chan), in view of Takagi (U.S. Pub. No.: US 20120331479).
For claim 1, Chan discloses a method of identifying a subject person, comprising: 
for each reference person of a plurality of reference persons, capturing an image of biometric data of the each reference person by first acquisition means, and recording in advance, in a database, biometric data of the each of reference person (Chen: paragraph [0040], “Scanner 40-1 acquires facial scan biometric information, from sample 40, which can be coupled to or forwarded to a matching process or facial matching algorithm 46-1…” paragraph [0042], “…Matching processor 48-1 can compare the biometric sample 42-1 to restored fingerprint samples in database 44.” claim 25, “…includes a database of characteristics of at least one individual.” Where “biometric data” is broadly interpreted as “characteristics of at least one individual…”); 
 (Chen: paragraph [0040], “Scanner 40-1 acquires facial scan biometric information…Quality characteristics can be extracted from the facial information in a process 46-2.” paragraph [0041], “The output of quality processing 46-2, quality characteristics 46-3, associated with the scanned facial image 40…” paragraph [0042], “Similarly, sampled fingerprint information 42-1 can be forwarded to fingerprint matching processor 48-1. Quality characteristics associated with the fingerprint information 42-1 can be extracted by quality processor 48-2. Matching processor 48-1 can compare the biometric sample 42-1 to restored fingerprint samples in database 44.” Where “quality level” is broadly interpreted as “Quality characteristics associated with the fingerprint information,” where “type” is broadly interpreted as “scanned facial image” and “fingerprint”);
obtaining current biometric data of the type of the subject person by using acquisition means comprising at least a sensor and an analog to digital converter  (Chen: paragraph [0027], “Representations of sensed biometric information are forwarded to one or more processors…based on received data 18 from the biometric sensors/systems…” paragraph [0040], “Scanner 40-1 acquires facial scan biometric information, from sample 40, which can be coupled to or forwarded to a matching process…” where “analog to digital converter” is broadly interpreted as “biometric data acquisition devices/systems” (e.g. image sensor of digital camera, ), claim 18, “…the first type of biometric comprises at least one of a fingerprint sensor…” where “sensor” is broadly interpreted as “fingerprint sensor”); 
for each reference person, comparing, by the computer, the biometric data of the type of the subject person with biometric data of the type of the reference person by using the selected one of the first algorithm and the second algorithm (Chan: paragraph [0014], “…one sample from a single modality can be evaluated with multiple algorithms (such as a single fingerprint evaluated with several matching algorithms)…Thus, more effective matching algorithms or processes can be combined, for a selected biometric, with quality indicia.” paragraph [0026], “…System 10 includes one or more biometric data acquisition devices/systems B1, B2, Bn for sensing and initially processing biometric information of an individual which can be used for authentication. Representative biometrics include fingerprints, facial images, iris scans, retinal scans, palm prints, ear images and geometry or acoustic data all without limitation.” Paragraph [0040], “Scanner 40-1 acquires facial scan biometric information, from sample 40, which can be coupled to or forwarded to a matching process or facial matching algorithm 46-1. Quality characteristics can be extracted from the facial information in a process 46-2.” Paragraph [0041], “The output of quality processing 46-2, quality characteristics 46-3, associated with the scanned facial image 40, along with output information from the matching processor 46-1 can be coupled to fusion processing software 50. Fusion processing software 50 can combine matching characteristics and quality parameters, as discussed in more detail subsequently to produce a fused score upon which accept/reject decision processing 52 can be based.”, Paragraph [0042], “Similarly, sampled fingerprint information 42-1 can be forwarded to fingerprint matching processor 48-1. Quality characteristics associated with the fingerprint information 42-1 can be extracted by quality processor 48-2. Matching processor 48-1 can compare the biometric sample 42-1 to restored fingerprint samples in database 44”); 
obtaining current biometric data of the type of the subject person by using acquisition means comprising at least a sensor and an analog to digital converter  (Chen: paragraph [0027], “Representations of sensed biometric information are forwarded to one or more processors…based on received data 18 from the biometric sensors/systems…” paragraph [0040], “Scanner 40-1 acquires facial scan biometric information, from sample 40, which can be coupled to or forwarded to a matching process…” where “analog to digital converter” is broadly interpreted as “biometric data acquisition devices/systems” (e.g. image sensor of digital camera, ), claim 18, “…the first type of biometric comprises at least one of a fingerprint sensor…” where “sensor” is broadly interpreted as “fingerprint sensor”); and 
generating a result of the comparison of the biometric data of the type of the subject person and the biometric data of the type of the reference person (Chan: paragraph [0014], “…one sample from a single modality can be evaluated with multiple algorithms (such as a single fingerprint evaluated with several matching algorithms)…Thus, more effective matching algorithms or processes can be combined, for a selected biometric, with quality indicia.” paragraph [0026], “…System 10 includes one or more biometric data acquisition devices/systems B1, B2, Bn for sensing and initially processing biometric information of an individual which can be used for authentication. Representative biometrics include fingerprints, facial images, iris scans, retinal scans, palm prints, ear images and geometry or acoustic data all without limitation.” Paragraph [0040], “Scanner 40-1 acquires facial scan biometric information, from sample 40, which can be coupled to or forwarded to a matching process or facial matching algorithm 46-1. Quality characteristics can be extracted from the facial information in a process 46-2.” Paragraph [0041], “The output of quality processing 46-2, quality characteristics 46-3, associated with the scanned facial image 40, along with output information from the matching processor 46-1 can be coupled to fusion processing software 50. Fusion processing software 50 can combine matching characteristics and quality parameters, as discussed in more detail subsequently to produce a fused score upon which accept/reject decision processing 52 can be based.”).
However, Chan does not explicitly disclose 
determining, for the each reference person, a quality level of the biometric data of the reference person;
for each reference person:
comparing the quality level of the biometric data of the reference person with a threshold;
selecting, by the computer, one of a first algorithm and a second algorithm based on the result of comparing the quality level of the biometric data of the reference person with the threshold, the second algorithm requiring longer execution time but providing a more reliable result than the first algorithm, the first algorithm being selected if the quality level of the biometric data of the reference person is higher than the threshold, the second algorithm being selected if the quality level of the biometric data of the reference person is lower than the threshold;
storing the selected one of the first algorithm and the second algorithm in the database in correspondence to the biometric data of the reference person;
for each reference person, comparing, by the computer, the current biometric data of the subject person with the biometric data of the reference person by using the selected one of the first algorithm and the second algorithm corresponding to the reference person.
Takagi discloses determining, for the each reference person, a quality level of the biometric data of the reference person (Takagi: Paragraph [0048], “…FIG. 6 illustrates a configuration of the user management table 20, and this configuration has storage areas for user IDs, biometric authentication types, and registration target biometric data quality…The quality of fingerprint data of each user is stored as registration target biometric data quality…registration target biometric data quality is data obtained from users beforehand, and it is possible to input fingerprint data for actual authorization for the purpose of registration, and this data has a similar quality to input fingerprint data, and this quality is registered in the form of values such as "9", "6", and the like”
WHERE “the biometric data of the reference person” is broadly interpreted as “the registration target biometric data”
WHERE “quality level of the biometric data of the reference person” is broadly interpreted as “the registration target biometric data quality”),
comparing the quality level of the biometric data of the reference person with a threshold;
(Takagi: Paragraph [0049], Paragraph [0053], Paragraph [0090], “…the corresponding check algorithm is estimated on the basis of the input biometric data quality and the registration target biometric data quality…”
Paragraph [0096], “Next, a combination of the input biometric data quality transmitted from the client terminal 1 and the registration target biometric data quality extracted in the above process is used so as to estimate the check process algorithm on the estimated check process algorithm management table 23 illustrated in FIG. 16 (first half in STP4). In the case of User0002, User0004, and User0003, the combinations of the input biometric data quality and the registration target biometric data quality are (9,9), (3,5), and (5,6), respectively, and "minutiae matching", "minutiae matching+pattern matching", and "minutiae matching+pattern matching" are estimated as the estimated check algorithm from the estimated check process algorithm management table 23 illustrated in FIG. 16” Paragraph [0102]);
selecting, by the computer, one of a first algorithm and a second algorithm based on the result of comparing the quality level of the biometric data of the reference person with the threshold (Takagi: Paragraph [0049], Paragraph [0053], Paragraph [0090], “…the corresponding check algorithm is estimated on the basis of the input biometric data quality and the registration target biometric data quality…”
Paragraph [0096], “Next, a combination of the input biometric data quality transmitted from the client terminal 1 and the registration target biometric data quality extracted in the above process is used so as to estimate the check process algorithm on the estimated check process algorithm management table 23 illustrated in FIG. 16 (first half in STP4). In the case of User0002, User0004, and User0003, the combinations of the input biometric data quality and the registration target biometric data quality are (9,9), (3,5), and (5,6), respectively, and "minutiae matching", "minutiae matching+pattern matching", and "minutiae matching+pattern matching" are estimated as the estimated check algorithm from the estimated check process algorithm management table 23 illustrated in FIG. 16” Paragraph [0102],
WHERE “algorithm” is broadly interpreted as “the check process algorithm” (e.g. the first type of “the check process algorithm” is “minutiae matching,” and the second type of “the check process algorithm” is “minutiae matching + pattern matching,” see Fig. 16)
WHERE “a first algorithm” is broadly interpreted as “minutiae matching” (e.g. the first type of “check process algorithm”)
WHERE “a second algorithm” is broadly interpreted as “minutiae matching+pattern matching” (e.g. the second type of “check process algorithm”)
WHERE “result of comparing” is broadly interpreted as “registration target biometric data quality are (9,9), (3,5), and (5,6), respectively, and "minutiae matching", "minutiae matching+pattern matching", and "minutiae matching+pattern matching"” which indicates the threshold value is “8.” See Fig. 16, when “the registration target biometric data quality” are “8” and higher (e.g. “10,” “9,” and “8”), the selected “check algorithm” is the first type check algorithm “minutiae matching.” However, when “the registration target biometric data quality” are below “8” (e.g. “7,” “6,” and “5”), then “check algorithm” is the second type check algorithm “minutiae matching + pattern matching.” Which indicates different results after comparing biometric data with different qualities),
the second algorithm requiring longer execution time but providing a more reliable result than the first algorithm (Takagi: Paragraph [0096], “Next, a combination of the input biometric data quality transmitted from the client terminal 1 and the registration target biometric data quality extracted in the above process is used so as to estimate the check process algorithm on the estimated check process algorithm management table 23 illustrated in FIG. 16…the registration target biometric data quality are (9,9), (3,5), and (5,6), respectively, and "minutiae matching", "minutiae matching+pattern matching", and "minutiae matching+pattern matching" are estimated as the estimated check algorithm from the estimated check process algorithm management table 23 illustrated in FIG. 16” 
As stated in the above, the first algorithm is “minutiae matching,” the second algorithm is “minutiae matching + pattern matching.” Therefore, the second algorithm “minutiae matching + pattern matching” (including an additional “pattern matching”) indicates it is i) “requiring longer execution time” (e.g. total execution time = execution time of “minutiae matching” + execution time of “pattern matching”), and ii) “providing a more reliable result than the first algorithm” because the second algorithm is more reliable by using the combination of “minutiae matching” and “pattern matching” then the first algorithm which only use one “minutiae matching”), 
the first algorithm being selected if the quality level of the biometric data of the reference person is higher than the threshold (Takagi: Paragraph [0096], “Next, a combination of the input biometric data quality transmitted from the client terminal 1 and the registration target biometric data quality extracted in the above process is used so as to estimate the check process algorithm on the estimated check process algorithm management table 23 illustrated in FIG. 16…the registration target biometric data quality are (9,9), (3,5), and (5,6), respectively, and "minutiae matching", "minutiae matching+pattern matching", and "minutiae matching+pattern matching" are estimated as the estimated check algorithm from the estimated check process algorithm management table 23 illustrated in FIG. 16”, 
See Fig. 16, the first algorithm (e.g. “minutiae matching”) being selected if the quality level (e.g. “the registration target biometric data quality” are “10,” “9,” and “8”) of the biometric data of the type for the reference person is higher than the predetermined threshold value (e.g. when “the registration target biometric data quality” are “8” and higher (e.g. “10,” “9,” and “8”), the selected “check algorithm” is the first type check algorithm “minutiae matching.”),
the second algorithm being selected if the quality level of the biometric data of the reference person is lower than the threshold (Takagi: Paragraph [0096], “Next, a combination of the input biometric data quality transmitted from the client terminal 1 and the registration target biometric data quality extracted in the above process is used so as to estimate the check process algorithm on the estimated check process algorithm management table 23 illustrated in FIG. 16…the registration target biometric data quality are (9,9), (3,5), and (5,6), respectively, and "minutiae matching", "minutiae matching+pattern matching", and "minutiae matching+pattern matching" are estimated as the estimated check algorithm from the estimated check process algorithm management table 23 illustrated in FIG. 16”,
See Fig. 16, the second algorithm (e.g. “minutiae matching + pattern matching”) being selected if the quality level is lower than the predetermined threshold value (e.g. when “the registration target biometric data quality” are lower than the predetermined threshold value “8” (e.g. “7,” “6,” and “5”), then “check algorithm” is the second type check algorithm “minutiae matching + pattern matching.”);
storing the selected one of the first algorithm and the second algorithm in the database in correspondence to the biometric data of the reference person (Takagi: Paragraph [0049], “FIG. 10 illustrates a configuration of an authentication log 21, and includes storage areas for user ID, IP address of client terminal, biometric authentication type, input biometric data quality, registration target biometric data quality, check score, check process amount, check algorithm, check process time, and authentication result on the basis of time and data information. Note that among the above elements, check score, check process amount, and check algorithm are used in an embodiment.” Paragraph [0053], Paragraph [0090], “…the corresponding check algorithm is estimated on the basis of the input biometric data quality and the registration target biometric data quality…” Paragraphs [0096]-[0097], “Next, a combination of the input biometric data quality transmitted from the client terminal 1 and the registration target biometric data quality extracted in the above process is used so as to estimate the check process algorithm on the estimated check process algorithm management table 23 illustrated in FIG. 16…the registration target biometric data quality are (9,9), (3,5), and (5,6), respectively, and "minutiae matching", "minutiae matching+pattern matching", and "minutiae matching+pattern matching" are estimated as the estimated check algorithm from the estimated check process algorithm management table 23 illustrated in FIG. 16…and the extracted data is stored in the storage area for the estimated check process algorithm load evaluation values on the authentication request management table 17…”, paragraph [0107], “… determination (W3-1) is added to the flowchart illustrated in FIG. 21 in order to determine whether an estimated check algorithm has not been set. When an estimated check algorithm has not been set (No in W3-1), an estimated check algorithm having the same total value of "X+Y" is extracted from the estimated check process algorithm management table 23, and is set. Also, when there are no records having the same total value of "X+Y" on the estimated check algorithm management table, an estimated check algorithm is extracted from a record having a similar total value of "X+Y", and is set (W3-2). By this configuration, a check process time can be estimated more reliably even when authentication logs have variations” which indicates, after the algorithm is determined, it is at least stored during the authentication);
for each reference person, comparing, by the computer, the current biometric data of the subject person with the biometric data of the reference person by using the selected one of the first algorithm and the second algorithm corresponding to the reference person (Takagi: paragraph [0010], “…Authentication processes are performed by comparing registration data that has been registered in advance and input authentication data.” Paragraph [0049], “FIG. 10 illustrates a configuration of an authentication log 21, and includes storage areas for user ID, IP address of client terminal, biometric authentication type, input biometric data quality, registration target biometric data quality, check score, check process amount, check algorithm, check process time, and authentication result on the basis of time and data information. Note that among the above elements, check score, check process amount, and check algorithm are used in an embodiment.” Paragraph [0053], “Also, FIG. 10 illustrates a configuration of an authentication log 21, and includes storage areas for user ID, IP address of client terminal, biometric authentication type, input biometric data quality, registration target biometric data quality, check score, check process amount, check algorithm, check process time, and authentication result on the basis of time and data information. Note that among the above elements, check score, check process amount, and check algorithm are used…” which indicates “input biometric data” and “registration target biometric data” has been compared based on selected check algorithm(s). Paragraph [0096], “Next, a combination of the input biometric data quality transmitted from the client terminal 1 and the registration target biometric data quality extracted in the above process is used so as to estimate the check process algorithm on the estimated check process algorithm management table 23 illustrated in FIG. 16 (first half in STP4).”
WHERE “the current biometric data of the subject person” is broadly interpreted as “input authentication data” or “input biometric data”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Systems and methods for quality-based fusion of multiple biometrics for authentication” as taught by Chan by implementing “LOAD BALANCING DEVICE FOR BIOMETRIC AUTHENTICATION SYSTEM” as taught by Takagi, because it would provide Chan’s method with the enhanced capability of “…allocating a process for a biometric authentication request from the client terminal to an authentication server having a short process time by estimating a check process time on the basis of a quality of the input biometric data and a quality of registration target biometric data and referring to the process time stored in the storage unit for each authentication server when the biometric authentication request has been received from the client terminal…” (Takagi: paragraph [0011]).
For claim 3, Chan and Takagi disclose the method according to claim 1, wherein two biometric data comparisons are performed on biometric data of different types (Chan: paragraph [0014], “Fusion in accordance with the invention can combine biometric data from different biometric modalities, such as fingerprints, iris scans, retinal scans or facial images which can be evaluated with modality-specific matching algorithms…” paragraph [0026], “…System 10 includes one or more biometric data acquisition devices/systems B1, B2, Bn for sensing and initially processing biometric information of an individual which can be used for authentication. Representative biometrics include fingerprints, facial images, iris scans, retinal scans, palm prints, ear images and geometry or acoustic data all without limitation.”).
For claim 4, Chan and Takagi disclose the according to claim 3, wherein the first or second algorithm is selected for comparing biometric data of a certain type as a function of the comparison with a quality level threshold allocated to biometric data of another type (Chan: paragraph [0014], “Fusion in accordance with the invention can combine biometric data from different biometric modalities, such as fingerprints, iris scans, retinal scans or facial images which can be evaluated with modality-specific matching algorithms…Thus, more effective matching algorithms or processes can be combined, for a selected biometric, with quality indicia…,” paragraph [0025], “…using the quality-based biometric fusion rule in an authentication system. An initial step 202 is to collect the biometric sample(s) to be used in making a match/no match decision. Next, step 204, the quality metric associated with the matching algorithm(s) used is computed for each sample. The corresponding bin is then determined, step 206, and the associated weight is determined or looked up. The matching scores are computed, step 208 and normalized step 210. The Fused Score is computed, step 212, and compared against the Fused Score Threshold, to make an accept or reject decision…” paragraph [0028], “…3 exemplary quality metric bins for each of 2 biometrics. The selected biometrics include a facial image and fingerprint of an individual requesting or seeking authentification…” Paragraph [0040], “Scanner 40-1 acquires facial scan biometric information, from sample 40, which can be coupled to or forwarded to a matching process or facial matching algorithm 46-1. Quality characteristics can be extracted from the facial information in a process 46-2.” Paragraph [0041], “The output of quality processing 46-2, quality characteristics 46-3, associated with the scanned facial image 40…”, Paragraph [0042], “Similarly, sampled fingerprint information 42-1 can be forwarded to fingerprint matching processor 48-1. Quality characteristics associated with the fingerprint information 42-1 can be extracted by quality processor 48-2. Matching processor 48-1 can compare the biometric sample 42-1 to restored fingerprint samples in database 44…,” Fig. 4, High Quality to Low Quality).
For claim 5, Chan and Takagi disclose the method according to claim 1, wherein the quality level of biometric data of one of the reference people and/or the threshold can be modified dynamically (Chan: paragraph [0014], “…Thus, more effective matching algorithms or processes can be combined, for a selected biometric, with quality indicia…,” paragraph [0025], “…using the quality-based biometric fusion rule in an authentication system. An initial step 202 is to collect the biometric sample(s) to be used in making a match/no match decision. Next, step 204, the quality metric associated with the matching algorithm(s) used is computed for each sample. The corresponding bin is then determined, step 206, and the associated weight is determined or looked up. The matching scores are computed, step 208 and normalized step 210. The Fused Score is computed, step 212, and compared against the Fused Score Threshold, to make an accept or reject decision…” paragraph [0028], “…3 exemplary quality metric bins for each of 2 biometrics. The selected biometrics include a facial image and fingerprint of an individual requesting or seeking authentification…” Paragraph [0040], “Scanner 40-1 acquires facial scan biometric information, from sample 40, which can be coupled to or forwarded to a matching process or facial matching algorithm 46-1. Quality characteristics can be extracted from the facial information in a process 46-2.” Paragraph [0041], “The output of quality processing 46-2, quality characteristics 46-3, associated with the scanned facial image 40…”, Paragraph [0042], “Similarly, sampled fingerprint information 42-1 can be forwarded to fingerprint matching processor 48-1. Quality characteristics associated with the fingerprint information 42-1 can be extracted by quality processor 48-2. Matching processor 48-1 can compare the biometric sample 42-1 to restored fingerprint samples in database 44,” Fig. 4, High Quality to Low Quality).
For claim 6, Chan and Takagi disclose the method according to claim 1, wherein, for each reference person, the quality level depends on the reference person and on the subject person (Chan: paragraph [0014], “…one sample from a single modality can be evaluated with multiple algorithms (such as a single fingerprint evaluated with several matching algorithms)…Thus, more effective matching algorithms or processes can be combined, for a selected biometric, with quality indicia.” paragraph [0025], “…using the quality-based biometric fusion rule in an authentication system. An initial step 202 is to collect the biometric sample(s) to be used in making a match/no match decision. Next, step 204, the quality metric associated with the matching algorithm(s) used is computed for each sample. The corresponding bin is then determined, step 206, and the associated weight is determined or looked up. The matching scores are computed, step 208 and normalized step 210. The Fused Score is computed, step 212, and compared against the Fused Score Threshold, to make an accept or reject decision…” where “a predetermined threshold” is broadly interpreted as “bin,” paragraph [0028], “…3 exemplary quality metric bins for each of 2 biometrics. The selected biometrics include a facial image and fingerprint of an individual requesting or seeking authentification…” where “a predetermined threshold” is broadly interpreted as “quality metric bin” Paragraph [0040], “Scanner 40-1 acquires facial scan biometric information, from sample 40, which can be coupled to or forwarded to a matching process or facial matching algorithm 46-1. Quality characteristics can be extracted from the facial information in a process 46-2.” Paragraph [0041], “The output of quality processing 46-2, quality characteristics 46-3, associated with the scanned facial image 40…”, Paragraph [0042], “Similarly, sampled fingerprint information 42-1 can be forwarded to fingerprint matching processor 48-1. Quality characteristics associated with the fingerprint information 42-1 can be extracted by quality processor 48-2. Matching processor 48-1 can compare the biometric sample 42-1 to restored fingerprint samples in database 44”).
Additionally, Takagi also discloses wherein, for each reference person, the quality level depends on the reference person and on the subject person (Takagi: Paragraph [0096], “Next, a combination of the input biometric data quality transmitted from the client terminal 1 and the registration target biometric data quality extracted in the above process is used so as to estimate the check process algorithm on the estimated check process algorithm management table 23 illustrated in FIG. 16… In the case of User0002, User0004, and User0003, the combinations of the input biometric data quality and the registration target biometric data quality are  (9,9), (3,5), and (5,6), respectively, and "minutiae matching", "minutiae matching+pattern matching", and "minutiae matching+pattern matching" are estimated as the estimated check algorithm from the estimated check process algorithm management table 23 illustrated in FIG. 16.” WHERE “the quality level” is broadly interpreted as “combinations of the input biometric data quality and the registration target biometric data quality”) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Systems and methods for quality-based fusion of multiple biometrics for authentication” as taught by Chan by implementing “LOAD BALANCING DEVICE FOR BIOMETRIC AUTHENTICATION SYSTEM” as taught by Takagi, because it would provide Chan’s method with the enhanced capability of “…allocating a process for a biometric authentication request from the client terminal to an authentication server having a short process time by estimating a check process time on the basis of a quality of the input biometric data and a quality of registration target biometric data and referring to the process time stored in the storage unit for each authentication server when the biometric authentication request has been received from the client terminal…” (Takagi: paragraph [0011]).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan et al. (U.S. Pub. No.: US 20060171571, hereinafter Chan), in view of Takagi (U.S. Pub. No.: US 20120331479), and further in view of Robinson et al. (U.S. Pub. No.: US 20130090942, hereinafter Robinson).
For claim 7, Chan and Takagi disclose a method according to claim 6, wherein, for each reference person, the quality level depends on the biometric data of the subject person and for the biometric data of the reference person (Chen: paragraph [0040], “Scanner 40-1 acquires facial scan biometric information…Quality characteristics can be extracted from the facial information in a process 46-2.” paragraph [0041], “The output of quality processing 46-2, quality characteristics 46-3, associated with the scanned facial image 40…” paragraph [0042], “Similarly, sampled fingerprint information 42-1 can be forwarded to fingerprint matching processor 48-1. Quality characteristics associated with the fingerprint information 42-1 can be extracted by quality processor 48-2. Matching processor 48-1 can compare the biometric sample 42-1 to restored fingerprint samples in database 44.” Where “quality level” is broadly interpreted as “Quality characteristics associated with the fingerprint information…”).
Additionally, Takagi also discloses wherein, for each reference person, the quality level depends on the biometric data of the subject person and for the biometric data of the reference person (Takagi: Paragraph [0096], “Next, a combination of the input biometric data quality transmitted from the client terminal 1 and the registration target biometric data quality extracted in the above process is used so as to estimate the check process algorithm on the estimated check process algorithm management table 23 illustrated in FIG. 16… In the case of User0002, User0004, and User0003, the combinations of the input biometric data quality and the registration target biometric data quality are  (9,9), (3,5), and (5,6), respectively, and "minutiae matching", "minutiae matching+pattern matching", and "minutiae matching+pattern matching" are estimated as the estimated check algorithm from the estimated check process algorithm management table 23 illustrated in FIG. 16.” WHERE “the quality level” is broadly interpreted as “combinations of the input biometric data quality and the registration target biometric data quality”) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Systems and methods for quality-based fusion of multiple biometrics for authentication” as taught by Chan by implementing “LOAD BALANCING DEVICE FOR BIOMETRIC AUTHENTICATION SYSTEM” as taught by Takagi, because it would provide Chan’s method with the enhanced capability of “…allocating a process for a biometric authentication request from the client terminal to an authentication server having a short process time by estimating a check process time on the basis of a quality of the input biometric data and a quality of registration target biometric data and referring to the process time stored in the storage unit for each authentication server when the biometric authentication request has been received from the client terminal…” (Takagi: paragraph [0011]).
However, Chan and Takagi do not explicitly disclose a geographical distance between the enrollment locations for the biometric data of the subject person and for the biometric data of the reference person.
Robinson discloses a geographical distance between the enrollment locations for the biometric data of the subject person and for the biometric data of the reference person (Robinson: paragraph [0009], “…A first geographical location is provided based on the client location (or address). Then, during a visit to the client location, a second biometric signature of the healthcare worker is captured and received in the central repository. A second geographical location is then captured and stored in the central repository via a device from which the second biometric signature was captured and received…” paragraph [0089], “116--step of capturing and storing first biometric signature of healthcare worker in central repository during enrollment period and providing first geographical location” paragraph [0092], “122--step of comparing first biometric signature to second biometric signature to produce first result and comparing first geographical location to second geographical location to produce second result”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “Systems and methods for quality-based fusion of multiple biometrics for authentication” as taught by Chan by implementing “SYTEM AND METHOD FOR PREVENTING HEALTHCARE FRAUD” as taught by Robinson, because it would provide Chan’s modified method with the enhanced capability of “…providing systems and methods for deterring and preventing, thereby reducing healthcare-related billing fraud…” (Robinson: paragraph [0008])

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169